United States Court of Appeals
                      For the First Circuit




No.   08-1964

          CHARLES SANTANA-CASTRO; FÉLIX SANTANA-CARMONA;
                        AIDA SANTANA-CASTRO,
                      Plaintiffs, Appellants,

                                v.

            PEDRO TOLEDO-DÁVILA, Superintendent of the
       Puerto Rico Police Department; JOSÉ RAMOS-GONZÁLEZ,
      Commander of the Fajardo Region; JOSÉ LEBRÓN-ALICEA,
      Supervisor; NELSON TORRES-GONZÁLEZ, Commander of the
 Special Operations Unit; JESÚS SÁNCHEZ-ZAVALA, Police Officer;
        ISRAEL CANDELARIA-VÉLEZ, Police Officer; JOHN DOE;
              DIONISIO MOLINA-PADRÓ, Police Officer,
                      Defendants, Appellees.



                           ERRATA SHEET


     The opinion of this Court issued on August 27, 2009, is
amended as follows:

      On p.8, line 9: add closing quotation mark after "pleadings."

      On p.8, line 10: replace "321" with "320."